Citation Nr: 1532936	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-42 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the time period prior to October 14, 2011.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to May 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO (hereinafter agency of original jurisdiction (AOJ)) denied entitlement to TDIU.  The Veteran filed a notice of disagreement (NOD) in August 2008.  A statement of the case (SOC) was issued in September 2009; and, the Veteran filed a statement in November 2009 accepted by the AOJ as a timely filed substantive appeal in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals.

In April 2011, the Board remanded this matter for further development.  After completing the requested action, the AOJ continued to deny the TDIU claim (as reflected in an April 2012 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In May 2012, the Board denied entitlement to TDIU.  The Veteran, in turn, appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's May 2012 decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

By means of a rating decision dated September 2014, the AOJ awarded a 100 percent schedular disability rating for service-connected asbestosis effective October 14, 2011.  Notably, the Veteran is only service-connected for asbestosis.  As such, the 100 percent schedular rating renders moot the issue of entitlement to TDIU for the time period beginning on October 14, 2011.  Accordingly, the Board has rephrased the issue on the title page.

In August 2015, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

This appeal is now being processed utilizing using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  The Veteran is service-connected only for asbestosis with restrictive disease, rated as 60 percent disabling from March 27, 2007 through October 13, 2011, and rated as 100 percent disabling as of October 14, 2011. 

3.  The Veteran filed his TDIU application on May 2, 2008.

4.  The Veteran has a high school education and following service he worked as a pipefitter, a truck driver, and an electrician.  He has been unemployed since 2007.

5.  The totality of the lay and medical evidence is relatively evenly balanced on the question of whether, since May 2, 2008, the Veteran's service-connected disability has precluded him from securing and following all substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU for the time period from May 2, 2008 through October 13, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

As addressed below, the Board is granting the Veteran a TDIU from the date of the claim for increase up until a 100 percent schedular rating went into affect.  The only potentially adverse finding involves whether TDIU may be awarded for the one year period prior to filing of the claim.  See 38 U.S.C.A. § 5110(b)(2).  Thus, for the most part, any potential error in the duty to notify or assist the Veteran in the development of the claim has been rendered harmless.  There is also no prejudicial harm which accrues to the Veteran in reviewing additional evidence added to the record since the AOJ last adjudicated this claim in an April 2012 SSOC, as this evidence is either not relevant to the temporal one year time period prior to the filing of the claim or consists of evidence favorably resolved in support the award of TDIU.

In this appeal, in a May 2008 pre-rating letter, the AOJ provided notice to the Veteran regarding what information and evidence was needed to substantiate his TDIU claim.  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The May 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2008 letter - which meets Pelegrini's and Dingess/Hartman's content of notice requirements - also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), post-service VA treatment records, and various VA examination reports.  Notably, in May 2011, the Social Security Administration (SSA) notified VA that the Veteran had never filed an SSA disability claim, which is consistent with SSA data obtained in March 2009 (SHARE Print Screen) reflecting that the Veteran was receiving SSA benefits without a disability onset date or code).  Thus, there is no further duty to obtain records which do not exist.

Nonetheless, in a July 2011 letter, the Veteran was notified that VA had been unable to obtain any SSA disability records, he was asked to submit any such records that were in his possession, and he was notified that a decision on his claim would possibly be made within 10 days if no further information was received.  In response to this letter, the Veteran submitted a letter from SSA dated in August 2011.  This letter stated that he was receiving SSA retirement benefits, that he had never applied for or received SSA disability benefits, and that SSA was not in possession of any medical records.  Thus, VA determined that any further efforts to obtain SSA disability records would be futile.  38 C.F.R. § 3.159(c)(1).

Also, a September 2014 AOJ rating decision cites to VA clinic records dated from November 2009 to September 2014 which have not been associated with the claims file.  As a result of the Board's decision in this case, the only potentially adverse determination to the Veteran involves a finding that entitlement to TDIU is not factually ascertainable as occurring within the one year period prior to the filing of claim in May 2008.  Notably, the record contains VA clinic records for the pre-filing time period, and records generated since November 2009 would not be relevant to the limited factual issue remaining.

In addition, the Veteran was afforded VA examination in October 2011 to address the issue of employability.  The parties to the JMR essentially found this examination report to be inadequate for rating purposes.  As addressed below, the Board awards TDIU based upon the entirety of the record - regardless of the October 2011 VA examiner opinion.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Thus, any deficiencies regarding the employability aspect of the October 2011 VA examiner's opinion has been rendered harmless.  Given the award of TDIU, the Board finds that the AOJ has substantially complied with all of the Board's April 2011 remand instructions, and that the inadequacies in the October 2011 VA examination report have been fully resolved in the Veteran's favor.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that, prior to October 14, 2011, he was entitled to TDIU benefits because his service-connected asbestosis prevented him from obtaining and maintaining substantially gainful employment.

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit- of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran has been granted service connection for asbestosis with restrictive disease, rated 60 percent disabling effective March 27, 2007 to October 13, 2011, and 100 percent disabling since October 14, 2011.  He filed his TDIU claim on May 2, 2008.  Thus, for the time period prior to October 14, 2011 (the from which a 100 percent schedular rating is in effect), he meets the percentage criteria for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  The remaining question is whether, for the time period in question, his service-connected disability precluded gainful employment for which his education and occupational experience would otherwise qualify him.

Medical records dated from March 2007 to January 2009, the Veteran's April 2008 claim (VA Form 21-8940), and an October 2009 letter from the New York State Teamsters Conference Pension and Retirement Fund reflect that the Veteran has a high school education and that, following service, he was employed as a pipe fitter, a truck driver, and an electrician.  He last worked full-time in 1989 as a truck driver, at which time he earned a yearly salary of $68,000.  He reportedly stopped working full-time because of his service-connected lung disease.

The Veteran's information contained in VA clinic records reflect his report of working part-time as an electrician as recently as January 2009.  However, in statements dated in September and November 2008 (VA Form 21-4138), the Veteran's representative reported that he had last worked as the owner of his own business in January 2007, that his son initially owned and ran the business due to the Veteran's lung disease, but that the business eventually closed because his son did not want to take over the business.  State and federal tax returns dated in 2007 confirm that the Veteran was retired and did not receive any income from sources such as wages and salaries.  Clearly, he was not engaged in substantially gainful employment as contemplated by 38 C.F.R. § 4.16(a).  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).

There is conflicting evidence as to whether the Veteran's service-connected lung disease has precluded him from securing and following substantially gainful employment.  The Board, therefore, must weigh the credibility and probative value of this evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must also account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

An April 2007 VA clinic record noted the Veteran's report of exercising on a treadmill twice a week in addition to walking 45 minutes once a day.  In October 2007, he reported walking on the treadmill twice a week as well as walking 25 minutes per day.  

A January 2008 VA examiner diagnosed the Veteran with asbestosis with restrictive disease.  The pulmonary function test (PFT) results were interpreted as showing moderate restrictive ventilatory defect with moderate reduction in diffusing capacity.

An April 2008 VA clinic record notes the Veteran's report of exercising on a treadmill twice a week.  However, these work-outs were limited to 10 to 15 minutes due to dyspnea on exertion.

In letters dated in July 2008 and May 2011, Thomas S. Scanlon, M.D., F.A.C.P. opined that the Veteran was unable to be gainfully employed due to his service-connected lung disease.  There was no further explanation or reasoning provided for these opinions.  However, the May 2011 opinion was accompanied by May 2011 pulmonary function test (PFT) results.  This report noted that the Veteran experienced dyspnea at rest and with exercise. 

In a June 2009 letter, a VA physician also opined that the Veteran was permanently unable to be gainfully employed due to his service-connected asbestosis which produced restricting lung disease.  No further explanation or reasoning for this opinion was provided.  However, a May 30, 2009 VA clinic record reflects that this VA physician was aware of the Veteran's functional limitations due to service-connected and nonservice-connected conditions.

In March 2011, the Veteran's physician certified that the Veteran had severe disability for purposes of obtaining a parking permit or license plate with the New York Department of Motor Vehicles.  The Veteran's primary diagnoses included asbestosis and chronic left leg lipodermatosclerosis.  The Veteran was noted to be unable to walk 200 feet without stopping, and having lung disease restricted to such extent that forced (respiratory) expiratory volume for one second, when measured by spirometry, was less than 1 liter, or the arterial oxygen tension was less than sixty mm/hg of room air at rest. 

A physician assistant who conducted an October 2011 VA examination indicated that the Veteran became short of breath with mild activities-such as walking 20 steps.  The examiner opined that the Veteran had severe restrictions with employability due to breathing problems caused by his service-connected lung disease and that he was unable to fulfill any job involving physical labor because mild activity caused shortness of breath.  However, the Veteran would be able to perform sedentary-type employment.  This opinion was based on examination of the Veteran, a review of his medical records and history, and the fact that the Veteran would be able to sit for 2 to 3 hours at a time, move his arms at a chest/desk level, answer a phone, and move papers.

A VA physician who conducted a September 2014 VA examination noted that the Veteran's service-connected asbestosis now required home oxygen therapy, and caused significant limitations in all activities.  The Veteran was noted to have worked as a truck driver for 23 years, and last worked as an electrician 15 years ago.  The examiner opined that the Veteran could not return to work as a truck driver or electrician as any physical activity would severely impact his respiratory condition.  It was further observed that the Veteran was not trained for sedentary work and, even if so, he would not be reliable for this type of work as activities such as just showering and dressing flared his respiratory condition.  

In a September 2014 rating decision, the AOJ awarded a 100 percent schedular disability rating for service-connected asbestosis effective October 14, 2011.  According to the rating decision, the effective date of award represented the date that the Veteran was first prescribed outpatient oxygen therapy.  Notably, the AOJ's "EVIDENCE" section lists review of "VA treatment reports dated November 2009 to September 2014."  However, neither VBMS nor Virtual VA contains copies of these VA treatment records.

Turning to the question of whether the Veteran's service-connected asbestosis renders him unemployable, the Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a).  See also, supra, Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218.

However, the lay and medical evidence - including medical opinion - addressing the functional effects of the Veteran's respiratory impairment on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, there is uncontroverted evidence that the Veteran's service-connected asbestosis with restrictive lung disease precludes him from performing substantially gainful employment in his past vocations as a pipefitter, a truck driver and an electrician.  Quite simply, the lay and medical evidence establishes that the Veteran does not have the respiratory capacity to perform these vocations.  There is some history recorded in the clinic records of the Veteran performing part-time electrician work in 2008 and 2009, but it is unclear whether these history is correct and, even if so, there is no suggestion that the Veteran was earning substantially gainful employment in this capacity.

The record does include reflects a difference in medical opinion as to whether the Veteran's service-connected asbestosis results in functional impairment precluding substantially gainful employment in a sedentary capacity.  The October 2011 VA examiner, who noted that the Veteran became short of breath with only taking 20 steps, felt the Veteran had the capacity to perform substantially gainful sedentary employment provided that he only sat for 2 to 3 hours at a time, moved his arms at a chest/desk level, answered a phone, and moved papers.  Notably, the parties to the JMR indicated that this opinion failed to discuss how long the Veteran was able to sit in an 8-hour workday, and how long the Veteran needed to recover following sitting for 2 to 3 hours.

However, as observed by the September 2014 VA examiner, the Veteran has no training or vocational experience in sedentary work.  Rather, he has a high school education with vocational experience limited to pipe fitting, driving trucks and performing electrical work.  Thus, in addition to the October 20111 VA examiner's inadequate description of the Veteran's functioning over an 8-hour work-day period, the question arises as to whether the Veteran has the educational and vocational experience to perform any substantially gainful employment in a sedentary capacity.

As discussed above, the Board must address the TDIU issue in a "practical manner" to determine whether a particular job is realistically within the physical capabilities of the Veteran.  Moore, 1 Vet. App. at 359, citing Timmerman, 510 F.2d at 442.  Here, the Veteran has a 12th grade education with skilled labor experience requiring physical exertion beyond his respiratory capabilities.  Thus, his employment options are limited to a sedentary occupation requiring, at the very least, a limitation of sitting to 2 to 3 hours at a time.  Notably, the Veteran becomes short of breath with only 20 steps, as well as dyspnea at rest, rendering prolonged standing impractical.

Based on the above, the Board finds that the evidence is at least relatively evenly balanced on the question of whether the Veteran's service-connected asbestosis precludes the type of employment for which he is trained and for which he has experience.  The relevant inquiry is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within his physical capabilities.  The Board finds that the weight of the evidence supports a finding that the Veteran is precluded from working in his past vocations of pipe fitting, driving a truck and electrician and, further, that he does not have the necessary training or experience to obtain substantially gainful sedentary employment as he only has a 12th grade education, past employment experience requiring physical labor, and respiratory limitations to even performing sedentary work.

As such, the Board finds that the competent lay and medical evidence on the question of whether the Veteran's service-connected asbestosis precludes him from obtaining and maintaining gainful employment is, at least, in relative equipoise.  Thus, the criteria for entitlement to a TDIU have been met.

With regard to the effective date for the award of TDIU, the Veteran formally filed his TDIU claim on May 2, 2008.  At that time, he reported last working in January 2006.  His award of service connection for asbestosis was made effective from March 27, 2007.  Thus, the Veteran would be entitled to an effective date up to one year prior to the date of his TDIU claim under 38 U.S.C. § 5110(b)(2) if it was "factually ascertainable" that there was an increase in his service-connected disabilities such that it rendered him unemployable within one year prior to the receipt of his formal claim for TDIU.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

Here, the record reflects a perceptible worsening of the Veteran's asbestosis over the appeal period, as represented by his reports of increased dyspnea, a worsening of functional limitations and, according to the AOJ, a prescription of outpatient oxygen therapy in October 2011.  However, the Veteran alleges that his unemployability due to asbestosis has existed since 2006, which is more than one year prior to the filing of the TDIU claim.  Thus, if true, an earlier effective date for the award of TDIU would not be warranted as a matter of law.  See Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (an effective date of award cannot be awarded prior to the date of the application when the increase in disability occurred prior to one year from the date of filing).  See also 38 C.F.R. § 3.400(o)(2) (2014); VAOPGCPREC 12-98 (Sept. 23, 1998).  Additionally, the greatest impediment to the Veteran's employability - his inability to perform skilled physical labor combined with his lack of transitional capability for sedentary employment - existed in the one year period prior to the filing of the TDIU claim.  Thus, it is not factually ascertainable that the Veteran's unemployability was established within one year of the filing of the TDIU claim on May 2, 2008.  Thus, the claim of entitlement to TDIU is awarded from May 2, 2008 to October 11, 2011.

In so holding, the Board has found the Veteran's descriptions of respiratory impairment and functional limitations to be competent and credible evidence in support of his claim.  In fact, the Board has relied heavily on the Veteran's descriptions in awarding TDIU benefits.  However, to the extent that he may now allege that he became unemployable due to service-connected disability within the one year period prior to the filing for TDIU benefits on May 2, 2008 (as opposed to his argument his unemployability existed since 2006), the Board places greater probative weight on the lay and medical evidence of record contemporaneous in time to this time period, which includes the Veteran's own description of unemployability due to service-connected disability as occurring prior to May 2, 2007.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU is granted for the time period from May 2, 2008 through October 13, 2011.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


